Name: Decision No 1/1999 of the EU-Tunisia Association Council of 25 October 1999 on the implementation of the provisions on processed agricultural products laid down in Article 10 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part
 Type: Decision
 Subject Matter: agri-foodstuffs;  European construction;  Africa;  tariff policy;  agricultural activity
 Date Published: 1999-11-19

 Avis juridique important|21999D1119(01)Decision No 1/1999 of the EU-Tunisia Association Council of 25 October 1999 on the implementation of the provisions on processed agricultural products laid down in Article 10 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part Official Journal L 298 , 19/11/1999 P. 0016 - 0026DECISION No 1/1999 OF THE EU-TUNISIA ASSOCIATION COUNCILof 25 October 1999on the implementation of the provisions on processed agricultural products laid down in Article 10 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(1999/743/EC)THE ASSOCIATION COUNCIL,Having regard to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(1), and in particular Article 10 thereof,Whereas:(1) Article 10(2) of the said Agreement provides that the provisions on the free movement of goods shall not preclude the separate specification by the Republic of Tunisia of an agricultural component in the import duties in force on the products listed in Annex 2 to the abovementioned Agreement originating in the Community;(2) the joint declaration relating to Article 10 of the said Agreement provides for the Parties to establish jointly the separate specification by the Republic of Tunisia of such agricultural component;(3) the joint establishment of this separation should be the subject of a Decision by the Association Council,HAS DECIDED AS FOLLOWS:Article 1The Republic of Tunisia shall apply the duties listed in Annexes I and II to this Decision to imports of processed agricultural products originating in the Community.The Republic of Tunisia shall eliminate the industrial component of the duties in accordance with the provisions of Article 10(4) of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part.Article 2This Decision shall enter into force the day after its adoption by the Association Council.Done at Brussels, 25 October 1999.For the Association CouncilThe PresidentBen SaÃ ¯d MUSTAPHA(1) OJ L 97, 30.3.1998, p. 2.ANNEX I>TABLE>ANNEX II>TABLE>